



Exhibit 10.43


FIRST AMENDMENT


FIRST AMENDMENT dated as of September 14, 2017 (this “Amendment”) to the Amended
and Restated Master Purchase and Sale Agreement, dated as of March 6, 2017 (the
“Master Purchase and Sale Agreement”), among CARVANA AUTO RECEIVABLES 2016-1
LLC, a Delaware limited liability company, as Transferor (the “Transferor”),
ALLY BANK, a Utah chartered bank, as a Purchaser (in such capacity, a
“Purchaser”), and ALLY FINANCIAL INC., a Delaware corporation, as a Purchaser
(in such capacity, a “Purchaser” and, together with Ally Bank, the
“Purchasers”).


W I T N E S S E T H:


WHEREAS, the Transferors and the Purchasers are parties to the Master Purchase
and Sale Agreement pursuant to which the Purchasers have agreed to purchase
specified portfolios of receivables and related property from the Transferor;
and
WHEREAS, the parties wish to amend the Master Purchase and Sale Agreement to
modify certain defined terms;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
1.1     Defined Terms. Unless otherwise defined herein, capitalized terms used
in the above recitals and in this Amendment are defined in and shall have the
respective meanings assigned to them in (or by reference in) Appendix A to the
Master Purchase and Sale Agreement.
SECTION 2. AMENDMENTS
2.1     Amendments to Appendix A (Definitions). Appendix A to the Master
Purchase and Sale Agreement is hereby amended by:
“(a) amending clause (xxxiii) of the Eligible Receivable definition by replacing
the current reference to “50” that appears in such clause with a new reference
to “280”;
(b) amending clause (xxxiv) of the Eligible Receivable definition by replacing
the current reference to “590” that appears in such clause with a new reference
to “600”; and
(c) amending the Loan-to-Value Ratio definition by inserting each term thereof
which is double underlined in the place where such term appears below and
deleting the stricken text:
“Loan-to-Value Ratio” means, with respect to any Receivable, the ratio
(expressed as a percentage) of (x) the original Principal Balance Original
Amount Financed of such Receivable on the date such Receivable was originated by
the Seller, to (y) the lesser of (1) the Transferor’s reported book value based
on Carvana’s total capitalized cost or (2) the customer’s purchase price for the
automobile financed pursuant to the related Contract, as specified in such
Contract . Notwithstanding the foregoing, it is understood that, for
determinations by the Purchasers under the Pricing Model, Loan-to-Value Ratio
will be calculated as the ratio (expressed as a percentage) of the Original
Amount Financed for such Receivable and the good wholesale the KBB Weekly “Good
Wholesale” (or “Lending”) value of the Financed Vehicle as determined by Kelly
Blue Book as of the date of origination of the related Receivable or, if such
value is not available, the clean trade-in value as


1



--------------------------------------------------------------------------------




determined by National Appraisal Guides, Inc. in the most recent NADA guide or
such other source as shall be approved in writing by the Purchasers.”
SECTION 3. MISCELLANEOUS
3.1     Effectiveness. This Amendment shall become effective upon the receipt by
the Purchasers of this Amendment, duly executed and delivered by each of the
parties hereto.
3.2     Continuing Effect of the Master Purchase and Sale Agreement. Except as
specifically amended and modified above, the Master Purchase and Sale Agreement
is and shall continue to be in full force and effect and is hereby in all
respects ratified and confirmed. The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Purchasers under the Master Purchase and Sale Agreement, nor constitute a
waiver of any provision of the Master Purchase and Sale Agreement.
3.3     Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the Purchasers, the Servicer and their respective successors and
permitted assigns.
3.4     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. In case any
provision in or obligation under this Amendment shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Amendment contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than any fee letter contemplated hereby.
3.5     GOVERNING LAW, SUBMISSION TO JURISDICTION, ETC.
(a)     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THEREOF OR OF ANY OTHER JURISDICTION OTHER THAN SECTION 5-1401
AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AMENDMENT SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
(b)     THE TRANSFEROR AND THE PURCHASERS HEREBY MUTUALLY AGREE TO SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW
YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER BASIC DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH OF THE TRANSFEROR AND THE PURCHASERS HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
(c)     THE TRANSFEROR AND THE PURCHASERS EACH HEREBY WAIVES (TO EXTENT THAT IT
MAY LAWFULLY DO SO) ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR IN CONNECTION WITH THIS AMENDMENT. INSTEAD, ANY
DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
[remainder of the page intentionally left blank]


2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


 
 
CARVANA AUTO RECEIVABLES 2016-1, LLC,
 
 
 
as Transferor
 
 
 
 
 
 
 
 
By:
/s/ Paul Breaux
 
 
 
Name:
Paul Breaux
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
ALLY BANK,
 
 
 
as Purchaser
 
 
 
 
 
 
 
 
By:
/s/ D. P. Shevsky
 
 
 
Name:
D. P. Shevsky
 
 
 
Title:
Chief Risk Officer
 
 
 
 
 
 
 
ALLY FINANCIAL INC.,
 
 
 
as Purchaser
 
 
 
 
 
 
 
 
By:
/s/ D. T. Rowe
 
 
 
Name:
D. T. Rowe
 
 
 
Title:
Sr. Vice President







[SIGNATURES CONTINUE]









--------------------------------------------------------------------------------







 
 
Agreed to and Accepted by:
 
 
 
 
 
 
 
 
CARVANA, LLC,
 
 
 
as Seller
 
 
 
 
 
 
 
 
By:
/s/ Paul Breaux
 
 
 
Name:
Paul Breaux
 
 
 
Title:
Vice President
 
 
 
 
 












--------------------------------------------------------------------------------





 
 
Acknowledged by:
 
 
 
 
 
 
 
 
BRIDGECREST CREDIT COMPANY, LLC,
 
 
 
as Servicer
 
 
 
 
 
 
 
 
By:
/s/ Jon Ehlinger
 
 
 
Name:
Jon Ehlinger
 
 
 
Title:
General Counsel
 
 
 
 
 








